ON SUGGESTION OF ERROR.
Appellant again complains of the insufficiency of the affidavit. Its sufficiency was not challenged in the trial *Page 179 
court by demurrer or otherwise, and being amendable, if it needed amendment, it must be held sufficient in the absence of a timely challenge on that issue.
Appellant complains further that the record does not show that the summons or notice to the defendant to appear and defend contained any specification of the speed at which the defendant is charged to have driven, and appellant points to subsection (e), Sec. 8176, Code 1942, which reads as follows: "In every charge of violation of this section the complaint, also the summons or notice to appear, shall specify the speed at which the defendant is alleged to have driven, also the prima facie speed applicable within the district or at the location."
It has been held in other states wherein the subsection is in this language that it applies to criminal and not to civil cases, 11 Uniform Laws Ann., p. 27, note 19, and we will assume, but without so deciding, that it applies to a municipal ordinance which has adopted the state's speed laws, yet the complete answer to appellant's contention, rendering it unnecessary to consider any other, is that he appeared and defended, making no such point in the trial court. 22 C.J.S., Criminal Law, sec. 144, p. 237.
Suggestion of error overruled.